                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Renaldo Hamm,                                 :

        Plaintiff,
                                              :     Case No. 2:19cv-3643
       -vs-                                         Judge Sarah D. Morrison
                                                    Magistrate Judge Deavers
Deputy Dede, 1484,
                                              :
       Defendant.


                                             ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on January 24, 2020. (ECF No. 17). In that filing, the

Magistrate Judge recommended that Plaintiff Renaldo Hamm’s action be dismissed without

prejudice for failure to effect service pursuant to Federal Rule of Civil Procedure 4(m). The time

for filing objections has passed, and no objections have been filed. For the reasons set forth in

the R&R, the Court hereby ADOPTS the R&R (ECF No. 17) and Plaintiff’s Complaint is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
